


Exhibit 10.22

 

BUNGE LIMITED

2009 EQUITY INCENTIVE PLAN

 

FORM OF AWARD AGREEMENT

 

— Notice of Performance-Based Restricted Stock Units Grant —

Performance Period — Years [        ], [        ] and [      ]

Target EPS [        ]

 

Effective as of [                    ] (the “Date of Grant”), you (the
“Participant”) are awarded an Award of Performance-Based Restricted Stock Units
as set forth in your account (the “Performance- Based Restricted Stock Units”)
under the Bunge Limited 2009 Equity Incentive Plan (the “Plan”), subject to the
terms and conditions of the Plan and this Award Agreement (this “Award
Agreement”).  This Award Agreement consists of this Notice of Performance-Based
Restricted Stock Units Grant (the “Grant Notice”) and the attached Terms and
Conditions Applicable to Performance-Based Restricted Stock Units (the “Terms
and Conditions”).  Defined terms not explicitly defined in this Award Agreement
but defined in the Plan shall have the same definitions as in the Plan.

 

The Participant and Bunge Limited, a company incorporated under the laws of
Bermuda, and any successor thereto (“Bunge” or the “Company”), agree that this
Award is granted under and subject to the terms and conditions of the Plan and
this Award Agreement, and that this Award is granted for no consideration other
than the Participant’s services.  The Participant acknowledges that he or she
has reviewed the Plan and this Award Agreement in their entirety, understands
the terms and conditions of the Plan and this Award Agreement, and has had an
opportunity to obtain the advice of counsel and a qualified tax advisor prior to
accepting this Award.  The Participant hereby agrees to comply with the terms
and conditions of the Plan and this Award Agreement and accepts as binding,
conclusive and final all decisions or interpretations of the Committee upon any
questions relating to the Plan and this Award Agreement.

 

The Participant understands that the Award and all other awards under the Plan
are made in the sole discretion of the Company and that no right to receive the
Award or any other awards under the Plan exists absent a written agreement with
the Company to the contrary.

 

--------------------------------------------------------------------------------


 

BUNGE LIMITED

2009 EQUITY INCENTIVE PLAN

 

FORM OF AWARD AGREEMENT

 

— Terms and Conditions Applicable to Performance-Based Restricted Stock Units —

 

1.                                      Grant.  Subject to the terms and
conditions of the Plan and this Award Agreement, the Company has elected to
grant the Participant an Award of Performance-Based Restricted Stock Units as of
the Date of Grant.  Each Performance-Based Restricted Stock Unit may entitle the
Participant to receive a certain number of Shares.  The number of Shares that
the Participant may receive pursuant to the Award shall be determined as a
percentage (between [    ]% and [    ]%) of the Participant’s Award based on the
achievement of the performance measures described below and subject to the
satisfaction of the terms and conditions of the Plan and this Award Agreement.

 

2.                                      Vesting of Performance-Based Restricted
Stock Units.

 

(a)                                  Vesting Date; Performance Level.  Subject
to the other terms and conditions of the Plan and this Award Agreement, the
Award shall vest based upon the cumulative diluted earnings per share
(“Cumulative Earnings Per Share”) of Bunge for the [          ] consecutive
fiscal years ending prior to the Vesting Date.  The portion of the Award that
shall vest as of the [        ] anniversary of the Date of Grant (the “Vesting
Date”) shall be determined based upon Cumulative Earnings Per Share achieved
(with partial Shares rounded down so that only whole Shares shall vest) in the
manner set forth in the table below (the “Vesting Table”).

 

Performance Level

 

Cumulative
Earnings Per Share
For the Years [      ], [      ] and [      ]

 

Vesting Percentage

Below Threshold

 

 

 

 

Threshold

 

 

 

 

Target

 

 

 

 

Maximum

 

 

 

 

 

The Cumulative Earnings Per Share shall be determined in good faith by the
Committee as soon as practicable following the end of fiscal year [      ]. 
Such determination shall be final and binding on the Participant and the
Company.  In the event that Cumulative Earnings Per Share is between performance
levels, the portion of the Award that will become vested shall be interpolated
by the Committee, and the Participant shall be advised by the Committee or its
designee in writing as to the portion of the Award that vests as of the Vesting
Date.  Any such determination by the Committee shall be final and binding on the
Participant and the Company.

 

(b)                                 Portion of Award that Vests on the Vesting
Date.  Except as otherwise provided in Section 3 below, the Participant must be
employed by the Company on the Vesting Date for any

 

1

--------------------------------------------------------------------------------


 

portion of the Award to vest.  The portion of the Award that will vest on the
Vesting Date shall be determined in accordance with the Vesting Table as
follows:

 

(i)                                     No portion of the Award shall vest, and
the Award shall be immediately forfeited, if Cumulative Earnings Per Share is
less than the threshold performance level set forth in the Vesting Table.

 

(ii)                                  If Cumulative Earnings Per Share equals or
exceeds the threshold performance level set forth in the Vesting Table but is
less than the target performance level set forth therein, the Participant shall
vest in a percentage of the Award between [    ]% and [    ]% determined
proportionally based upon the relationship between actual Cumulative Earnings
Per Share and the threshold and target performance levels therefore.

 

(iii)                               If Cumulative Earnings Per Share equals the
target performance level set forth in the Vesting Table, the Participant shall
vest in [    ]% of the Award.

 

(iv)                              If Cumulative Earnings Per Share exceeds the
target performance level set forth in the Vesting Table but is less than the
maximum performance level set forth therein, the Participant shall vest in a
percentage of the Award between [    ]% and [    ]% determined proportionally
based upon the relationship between actual Cumulative Earnings Per Share and the
target and maximum performance levels therefore.

 

(v)                                 If Cumulative Earnings Per Share equals or
exceeds the maximum performance level set forth in the Vesting Table, the
Participant shall vest in [    ]% of the Award.

 

(vi)                              Any portion of the Award that does not vest in
accordance with the provisions of this Section 2(b) shall be immediately
forfeited.

 

(vii)                           Except as otherwise provided in Section 3 below,
in no event shall the Participant vest in more than [    ]% of the Award.

 

(c)                                  Payment of Awards.  Payment in settlement
of the vested portion of an Award shall be made within 74 days following the
Vesting Date in whole Shares (rounded down to the nearest whole Share).  The
number of Shares issued to the Participant shall equal the number of Shares
underlying the vested portion of the Award receivable by the Participant
following the Vesting Date.

 

(d)                                 No Rights as Shareholder.  The Participant
shall have no rights as a shareholder with respect to any Award until Shares, if
any, shall have been issued to the Participant following the Vesting Date, and
except as expressly provided herein or in the Plan, no adjustment shall be made
for dividends or distributions or other rights in respect of any Share for which
the record date is prior to the date on which the Participant shall become the
registered holder of such Shares.

 

(e)                                  Dividend Equivalent Payments.  If the
Company pays any cash or other dividend or makes any other distribution in
respect of the Shares underlying the Award, the Company shall maintain a
bookkeeping record to which such amount of the dividend or distribution in
respect to such Shares shall be credited, at such time and in such manner as is
determined solely by the Committee, to an account for the Participant and paid
in whole Shares (rounded down to the nearest whole Share) at the time the Award
is settled.

 

2

--------------------------------------------------------------------------------


 

3.                                      Adjustments.

 

(a)                                  Adjustment to Number of Performance-Based
Restricted Stock Units.  An Award of Performance-Based Restricted Stock Units
that has vested in accordance with Section 2(a) above may be adjusted, in the
sole discretion of the Committee, so that the Award represents up to 20% fewer
Performance-Based Restricted Stock Units.  The Committee shall specify the
procedures applicable to implementing the provisions of this Section 3(a).  The
consent of the Participant shall not be required for any action to be taken by
the Committee under this Section 3(a).

 

(b)                                 Adjustment to Performance Goals and Level of
the Award.  The Committee may, in its sole discretion, adjust the Performance
Goals and level of the Award in accordance with Section 10(b) of the Plan.

 

(c)                                  Adjustment to Cumulative Earnings Per
Share.  The parties hereto acknowledge and agree that the Cumulative Earnings
Per Share amounts reflected in the Vesting Table are based on assumptions
pertinent to the number of Shares issued and outstanding as of the Date of
Grant.  If such number of Shares has been increased or decreased at the time of
the calculation of Cumulative Earnings Per Share, the Committee, in its sole
discretion, may equitably adjust the Cumulative Earnings Per Share amount
applicable to each performance level.  Any such adjustment shall be made by the
Committee in good faith and shall be final and binding on the Company and the
Participant.

 

4.                                      Termination of Employment.

 

(a)                                  Termination of Employment for Cause;
Resignation for Any Reason.  In the event that the Participant’s employment is
terminated by the Company for Cause or as a consequence of the Participant’s
resignation for any reason, the Award shall lapse and become void as of the date
of such termination.

 

(b)                                 Termination of Employment for Any Reason
Other than for Cause; Resignation for Any Reason.  In the event that the
Participant’s employment terminates for any reason, other than by the Company
for Cause or the Participant’s resignation for any reason, the Award shall vest
on a pro rata basis from the Date of Grant until the date of the Participant’s
termination of employment.  The settlement of the vested portion of the Award
shall be based upon the achievement of Cumulative Earnings Per Share measured as
of the last day of the fiscal quarter immediately preceding the date of the
Participant’s termination of employment.  The Award shall be settled in
accordance with Section 2(c) within 74 days following the date of the
Participant’s termination of employment, subject to the restrictions imposed by
Section 409A; provided, however, that, in the event of the Participant’s
termination of employment as described in this Section 4(b) occurs prior to the
first anniversary of the Date of Grant, the entire Award shall be forfeited as
of the date of such termination without any payment.

 

(c)                                  Provision for Specified Employees. 
Notwithstanding anything herein to the contrary, if the Participant is a
“specified employee” within the meaning of Section 409A(a)(2)(B)(i), as
determined under the Company’s established methodology for determining specified
employees, at the time of the Participant’s separation from service, any payment
hereunder that provides for a “deferral of compensation” within the meaning of
Section 409A shall not be paid or commence to be paid on any date prior to the
first business day after the date that is six months following the Participant’s
separation from service; provided, however, that a payment delayed pursuant to
this Section 4(c) shall commence earlier in the event of the Participant’s death
prior to the end of the six-month period.

 

3

--------------------------------------------------------------------------------


 

5.                                      General Terms.

 

(a)                                  Transferability.  The Award is not
transferable by the Participant, except by will or by the laws of descent and
distribution or pursuant to a domestic relations order, if applicable.

 

(b)                                 Award Not a Service Contract.  Neither this
Award Agreement nor the Award granted hereunder is an employment or service
contract, and nothing in this Award Agreement shall be deemed to create in any
way whatsoever any obligation on the part of the Participant to continue in the
employ of the Company, or of the Company to continue the Participant’s
employment.  In addition, nothing in this Award Agreement shall obligate the
Company or shareholders, the Board, officers or employees of Bunge or any other
entity constituting the Company to continue any relationship that the
Participant might have as a director, advisor, employee or consultant for the
Company.

 

(c)                                  Withholding Obligations.  The Company shall
be entitled to require the Participant, prior to delivery of any Shares, to
remit to the Company an amount sufficient to satisfy any applicable tax
withholding requirements.  The Company may, in its sole discretion, permit the
Participant to satisfy any applicable taxes arising upon the payment of the
Performance-Based Restricted Stock Units by having the Company withhold Shares
or by tendering Shares, in each case in an amount sufficient to satisfy any such
tax obligations.  Shares withheld or tendered will be valued using the fair
market value of the Shares on the date the applicable Performance-Based
Restricted Stock Units are paid, using a valuation methodology established by
the Company.

 

(d)                                 Restrictive Covenants.

 

(i)                                     Confidentiality.  The Participant
acknowledges and agrees with the Company that he or she shall not at any time,
except in the performance of his or her obligations to the Company or with the
prior written consent of the Company, directly or indirectly, reveal to any
person, entity or other organization (other than Bunge, its parent companies and
subsidiaries (individually and as a group, the “Bunge Group”) or use for the
Participant’s own benefit any information deemed to be confidential by any
member of the Bunge Group (“Confidential Information”) relating to the assets,
liabilities, employees, goodwill, business or affairs of any member of the Bunge
Group, including, without limitation, any information concerning past, present
or prospective customers, manufacturing processes, marketing data, financial or
commercial information, business plans or other Confidential Information used
by, or useful to, any member of the Bunge Group and known to the Participant by
reason of his employment by, shareholdings in or other association with any
member of the Bunge Group.  The Participant further agrees that he or she shall
retain all copies and extracts of any written Confidential Information acquired
or developed by the Participant during any such employment, shareholding or
association in trust for the sole benefit of the Bunge Group and its successors
and assigns.  The Participant further agrees that he or she shall not, without
the prior written consent of the Company, remove or take from the Bunge Group’s
premises (or, if previously removed or taken, he shall, at the Company’s
request, promptly return) any written Confidential Information or any copies or
extracts thereof.  Upon the request and at the expense of the Company, the
Participant shall promptly make all disclosures, execute all instruments and
papers and perform all acts reasonably necessary to vest and confirm in the
Bunge Group, fully and completely, all rights created or contemplated by this
Section 5(d)(i).  The term “Confidential Information” shall not include
information that is or becomes generally available to the public other than as a
result of a disclosure by, or at the direction of, the Participant.

 

(ii)                                  No Competing Employment.  The Participant
agrees with the Company that, for so long as he is employed by the Bunge Group
and continuing until the last day of the

 

4

--------------------------------------------------------------------------------


 

twelfth month following the Participant’s termination of employment for any
reason (such period to be referred to as the “Restricted Period”), the
Participant shall not, without the prior written consent of the Company,
directly or indirectly, and whether as principal or investor or as an employee,
officer, director, manager, partner, consultant, agent or otherwise, alone or in
association with any other person, firm, corporation or other business
organization, engage in a business competitive to that of the Bunge Group;
provided, however, that nothing herein shall limit the right of the Participant
to own not more than 5% of any of the debt or equity securities of any business
organization that is then filing reports with the Securities and Exchange
Commission pursuant to Section 13 or 15(d) of the Securities Exchange Act of
1934, as amended.  The Restricted Period shall be extended by the length of any
period during which the Participant is in breach of any of the terms of this
Section 5(d).

 

(iii)                               Restrictions on Solicitation.  During the
Restricted Period, the Participant agrees with the Company that he shall not in
any way, directly or indirectly (except in the course of his or her employment
with the Company), (A) call upon, solicit, advise or otherwise do, or attempt to
do, business with any person who is, or was, during the then most recent
12-month period, a customer of any member of the Bunge Group (or any other
entity that the Participant knows is a potential customer with respect to
specific products of the Bunge Group and with which the Participant has had
contact during the period of his or her employment with the Bunge Group), for
purposes of competing with the Bunge Group, (B) take away or interfere or
attempt to take away or interfere with any custom, trade or business of any
member of the Bunge Group, or (C) interfere with or attempt to interfere with
any person who is, or was during the then most recent 12-month period, an
employee, officer, representative or agent of any member of the Bunge Group, or
hire, solicit, induce or attempt to solicit or induce any of them to terminate
their service with any member of the Bunge Group or violate the terms of their
contracts or any employment arrangements, with any member of the Bunge Group. 
The Restricted Period shall be extended by the length of any period during which
the Participant is in breach of any of the terms of this Section 5(d).

 

(iv)                              Application of Covenants.  The activities
described in this Section 5(d) shall be prohibited regardless of whether
undertaken by the Participant in an individual or representative capacity, and
regardless of whether performed for the Participant’s own account or for the
account of any other individual, partnership, firm, corporation or other
business organization (other than Bunge).

 

(v)                                 Injunctive Relief.  Without limiting the
remedies available to Bunge, the Participant acknowledges that a breach of any
of the covenants contained in this Section 5(d) may result in irreparable injury
to Bunge for which there is no adequate remedy at law, that it shall not be
possible to measure damages for such injuries precisely and that, in the event
of such a breach or threat thereof, Bunge shall be entitled to seek a temporary
restraining order or a preliminary or permanent injunction restraining the
Participant from engaging in activities prohibited by this Section 5(d) or such
other relief as may be required to specifically enforce any of the covenants in
this Section 5(d).

 

(e)                                  Unsecured Creditor.  As the holder of
Performance-Based Restricted Stock Units, the Participant has only the rights of
a general unsecured creditor of Bunge.

 

(f)                                    Plan Document Controls.  In the event of
any conflict between the provisions of this Award Agreement and those of the
Plan, the provisions of the Plan shall control.

 

5

--------------------------------------------------------------------------------


 

(g)                                 Applicable Law.  This Award Agreement shall
be governed by and subject to the laws of the State of New York and to all
applicable laws and to the approvals by any governmental or regulatory agency as
may be required.

 

(h)                                 Validity.  The invalidity or
unenforceability of any provision of this Award Agreement shall not affect the
validity or enforceability of any other provision of this Award Agreement, which
shall remain in full force and effect.  The parties intend that any offending
provision shall be enforced to the fullest extent to which it is enforceable,
that any unenforceable portion thereof be severed from this Award Agreement, and
that this Award Agreement, as modified to sever any such unenforceable portion,
be enforced to the fullest extent permitted by law.  In the event that all or
any portion of this Award is forfeited pursuant to the terms of the Plan or this
Award Agreement, such forfeiture shall be automatic and shall not require any
further action by the Participant or the Company.

 

(i)                                     Notices.  All notices and other
communications provided for herein shall be in writing and shall be delivered by
hand, telecopy or facsimile transmission or sent by certified or registered
mail, return receipt requested, postage prepaid, addressed to the applicable
party.  Notices or other communications to the Participant shall be sent to the
mailing address provided by the Participant to Bunge.  Notices or other
communications to Bunge shall be sent to its principal office, which is
currently located at 50 Main Street, 6th Floor, White Plains, New York 10606,
Attention:  Chief Personnel Officer.  All such notices shall be conclusively
deemed to be received and shall be effective, (i) if delivered by hand, upon
receipt, (ii) if sent by telecopy or facsimile transmission, upon confirmation
of receipt by the sender of such transmission or (iii) if sent by registered or
certified mail, on the fifth day after the day on which such notice is mailed.

 

(j)                                     Waiver.  The waiver by either party of
compliance with any provision of this Award Agreement by the other party shall
not operate or be construed as a waiver of any other provision of this Award
Agreement, or of any subsequent breach of such party of a provision of this
Award Agreement.

 

(k)                                  Committee Decisions Final.  Any dispute or
disagreement that arises under, or as a result of, or pursuant to, or in
connection with, the interpretation or construction of the terms of this Award
Agreement or the Award granted hereunder shall be determined by the Committee. 
Any interpretation by the Committee of the terms of the Award shall be final and
binding on all persons affected thereby.

 

(l)                                     Amendments.  The Committee shall have
the power to alter or amend the terms of this Award Agreement as set forth
herein from time to time (including, without limitation, pursuant to
Section 5(s) hereof) in any manner consistent with the provisions of Section 14
of the Plan.  Any alteration or amendment of the terms of the Award by the
Committee shall, upon adoption, become and be binding on all persons affected
thereby without requirement for consent or other action with respect thereto by
any such person.  Notwithstanding the foregoing, except as contemplated by
Section 14 of the Plan, or by Sections 3 and 5(s) hereof, no such alteration or
amendment may, without the consent of the Participant, adversely affect the
rights of the Participant under this Award.  The Committee or its designee shall
give notice to the Participant of any such alteration or amendment as promptly
as practicable after the adoption thereof.  Notwithstanding any provision herein
to the contrary, the Board shall have broad authority to amend this Award to
take into account changes in applicable tax laws, securities laws, accounting
rules and other applicable state and Federal laws, including without limitation,
any amendments made pursuant to Section 409A.

 

(m)                               Entire Agreement; Headings.  This Award
Agreement and the other related documents expressly referred to herein set forth
the entire agreement and understanding between the

 

6

--------------------------------------------------------------------------------


 

parties hereto.  The headings of sections and subsections herein are included
solely for convenience of reference and shall not affect the meaning of any of
the provisions of this Award Agreement.

 

(n)                                 Market Standoff Agreement.  The Participant,
if requested by Bunge and an underwriter of Common Stock (or other securities)
of Bunge, agrees not to sell or otherwise transfer or dispose of any Common
Stock (or other securities) of Bunge held by the Participant during the period
requested by the underwriter managing any public offering of Common Stock (or
other securities) of Bunge following the effective date of a registration
statement of Bunge filed under the U.S. Securities Act of 1933, as amended,
provided that all similarly situated officers and directors of Bunge are
required to enter into similar agreements.  Such agreement shall be in writing
in a form satisfactory to Bunge and such underwriter.  Bunge may impose
stop-transfer instructions with respect to the shares (or other securities)
subject to the foregoing restriction until the end of such period.

 

(o)                                 Share Ownership Guidelines.  The
Participant, if subject to Bunge’s share ownership guidelines, agrees to comply
with the conditions and restrictions imposed by such guidelines with respect to
any Shares received in connection with the settlement of an Award.

 

(p)                                 Securities Laws Compliance.  No Shares shall
be issued or transferred under this Award Agreement unless the Committee
determines that such issue or transfer is in compliance with all applicable U.S.
federal, state and/or foreign securities laws and regulations, including without
limitation, Bermuda laws and regulations.

 

(q)                                 Recoupment of Awards.  The Participant, if
subject to Bunge’s Executive Compensation Recoupment Policy, as amended from
time to time, agrees that the Award granted under this Award Agreement is
subject to the terms and conditions of such Executive Compensation Recoupment
Policy.

 

(r)                                    Consent to Electronic Delivery.  In lieu
of receiving documents in paper format, the Participant hereby agrees, to the
fullest extent permitted by law, to accept electronic delivery of any documents
that Bunge may be required to deliver (including, but not limited to,
prospectuses, prospectus supplements, grant or award notifications and
agreements, account statements, annual and quarterly reports, and all other
forms or communications) in connection with the Award and any other  prior or
future award or program made or offered by Bunge.  Electronic delivery of a
document to the Participant may be via the internet at
https://www.benefitaccess.com or by reference to a location on a Company
intranet site to which you have access.

 

(s)                                  Compliance with Section 409A. 
Notwithstanding any contrary provision in this Award Agreement or the Plan, if
any provision of this Award Agreement or the Plan contravenes any regulations or
guidance promulgated under Section 409A or could cause the Performance-Based
Restricted Stock Units to be subject to additional taxes, interest and/or
penalties under Section 409A, such provision of this Award Agreement or the Plan
may be modified by the Committee without notice and consent of any person in any
manner the Committee deems reasonable or necessary.  In making such
modifications the Committee shall attempt, but shall not be obligated, to
maintain, to the maximum extent practicable, the original intent of the
applicable provision without contravening the provisions of Section 409A. 
Moreover, any discretionary authority that the Committee may have pursuant to
the Plan shall not be applicable to an Award that is subject to Section 409A to
the extent such discretionary authority would contravene Section 409A.

 

7

--------------------------------------------------------------------------------


 

 

BUNGE LIMITED

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

8

--------------------------------------------------------------------------------
